Name: Commission Regulation (EEC) No 2404/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/32 Official Journal of the European Communities 4. 8 . 89 COMMISSION REGULATION (EEC) No 2404/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3 ; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1672/89 (2), and in particular Article 9 thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation ; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods ; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN-codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 169, 19 . 6. 1989, p. 1 . 4. 8 . 89 Official Journal of the European Communities No L 227/33 ANNEX Description of the goods ClassificationCN code Reasons 0 2 3) 6202 93 00 Set of two garments put up for retail sale comprised of : (a) a lightweight, loose-fitting, woven windjacket ( 100 % synthetic fibres) of three different fabrics of different colours and construction, having a knitted lining, a collar, a complete opening at the front, the edges of which do not overlap, with a zip fastening, as well as long sleeves. The sleeve-ends and the base of the garment are elasticated ; it has two pockets at the front (see photograph No 437 A) (*) The classifications are determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomen ­ clature, by Note 13 to Section XI, by Note 8 to Chapter 62 as well as by the texts of CN codes 6202, 6202 93 00, 6204, and 6204 63 19. Classification as an ensemble is excluded because the two garments do not conform to the provisions of Note 3 . (b) to Chapter 62. (The two garments are made of fabrics which are not of the same colour and construction.) Classification as a tracksuit is excluded because of the presence of a lining (see the harmonized system Explanatory Notes to CN code 6211 ). 6204 63 19(b) a lightweight, single-coloured, woven pair of trousers (100 % synthetic fibres), of the same colour as one of the three fabrics of which the windjacket consists, having a knitted lining and without an opening at the waist, reaching down from the waist to the ankles, tightening at the waist by means of elastication and a drawstring ; the bottoms of the trouser legs have zip fastenings and elasticated bands (see photograph No 437 B)(") (*) The photographs are a purely illustrative.